DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 2-4, 7, 8, 14, 15 and 19 as well as the addition of claims 21 and 22.
Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn due to the current amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 uses the term “in major proportions”. It is unclear whether this term is intended to denote an amount of a material OR perhaps a location within the film(s). The originally filed specification does not utilize the term and therefore does not provide clarity.
For purposes of examination, the term will be understood to be limiting the claim such that the second film has an element which is not located in the first film.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
The Applicant has argued (Remarks, pg.7) that the benefits of Tange’s film(s) is seen when using the 2 layer structure as opposed to just the amorphous layer.
Although further benefit may exist in using the 2-layer structure of Tange, [0055] makes clear that the amorphous layer itself provides the benefit of suppressing oxidation of the semiconductor interface. Therefore, motivation exists to make use of the amorphous layer teachings of Tange in the device of Yoshida.
The Applicant has argued (Remarks, pg.7-8) that adding the AlN layer of Tange to the structure of Yoshida would not result in an amorphous layer as evidenced by Tange’s teachings at figure 5 directed to forming an AlN layer upon GaN materials results in a crystalline layer, not amorphous.
The Examiner notes that use of the amorphous layer of Tange (non-Final action, pg.4, para.1, “…the initial amorphous layer of Tange…”) in Yoshida remains a relevant and obvious combination in spite of the teachings of figure 5 of Tange as Tange has clearly NOT limited the amorphous layer material to that of AlN. In multiple places in Tange (e.g. abstract, [0028, 50], claim 1) the amorphous layer is taught to be “a nitride dielectric”. The Examiner admits that Tange does use AlN as an example thereof ([0052] – “for example, aluminum nitride”), but in no portion of Tange is the amorphous layer limited to being AlN to the exclusion of all other nitride dielectrics.
Further, Tange specifies that the amorphous film have the following property in relation to the underlying semiconductor material: “The embodiment of the present invention is applied on condition that the absolute value of lattice mismatching between the lattice constant a of the compound semiconductor and the lattice constant a in the nitride polycrystal film is 50% or higher.” ([0091]). Tange then goes on to state “when AlN is used” ([0092]; note this is another clear example where AlN is only stated as a possible material and the amorphous layer is clearly not limited thereto)  “the compound semiconductors having the zinc blende structure are the subjects of interest (except a nitride semiconductor)”. This is not teaching away from use of other semiconductor materials underlaying the nitride dielectric amorphous coating, but rather this is making clear that the example material of AlN is not usable with certain nitride based semiconductors (e.g. GaN) as the lattice constant requirement noted above is not met. Tange not providing a specific example of a material used with wurtzite nitride semiconductors (e.g. GaN) is not equivalent to teaching away from use of the amorphous layer teachings and benefits outlined by Tange as the Applicant has stated (Remarks, pg.8, 2nd to last paragraph).
Note further that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The combination of the device with coatings of Yoshida with the nitride dielectric amorphous layer of Tange is therefore found to be both reasonable and obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 13, 14, 19 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2014/0346557) in view of Tange et al. (US 2013/0022070).
	With respect to claim 1, Yoshida teaches a nitride (abstract) semiconductor laser element (fig.1/12), comprising: a stacked structure including a plurality of semiconductor layers (fig.12 #11-19) including a light emitting layer (fig.12 #15), the stacked structure including a pair of 5resonator end faces located on opposite ends (fig.12 left side face, right side face); and a protective film (fig.12 #320) including a dielectric body ([0078] each film is dielectric) and disposed on at least one of the pair of resonator end faces (fig.12 left face), wherein the protective film includes a first protective film (fig.12 #321), a second protective film (fig.12 #322), and a third protective (fig.12 #323) film disposed in stated order above the stacked 10structure (in stacking order, see Applicant spec. pg.16 line 27 – pg.17 line 9), the first protective film is crystalline, the second protective film is amorphous, and the third protective film is crystalline ([0078]).  Yoshida does not specify the use of a first film which is amorphous such that the first protective film is amorphous, the second protective film is crystalline, and the third protective film is amorphous.  Tange teaches a similar laser device (fig.2) which has facet coatings that utilize an amorphous film (fig.2 #111/121) directly on the facet before next applying a crystalline film (fig.2 #112/122; [0054]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the initial amorphous film of Tange before the ‘first film’ of Yoshida in order to eliminate oxygen reaching the facet and reduce distortion of the film interface (Tange, [0055]).
	Note that after combination the amorphous film of Tange becomes the first film, #321/322/323 of Yoshida become films 2-4, for an ultimate ordering of (from the facet): amorphous/crystalline/amorphous/crystalline.
With respect to claim 5, Yoshida, as modified, teaches5with w a total film thickness of the first protective film and the second protective film is less than 50 nm (Tange film 1: 5nm or less [0056]; Yoshida film 2: 6nm [0051]; total ~11nm).   
10Wwith respect to claim 6, Yoshida, as modified teaches, a film thickness of the first protective film is less than 1.0 nm (Tange film1: 5nm or less [0056], which includes values less than 1nm).  
With respect to claim 7, Yoshida, as modified, teaches the first protective film is an amorphous film containing a nitride (Tange, [0052] AlN). Tange further teaches the film to generally be a nitride dielectric ([0104], claim 1) thereby not ruling out other materials. Yoshida and Tange do not specify the film to be one of silicon nitride and silicon oxynitride.  These materials are known in the art to be used with lasers as coatings. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the laser coating of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and would enable selection of a material with desired refractive index properties to influence the reflectivity of the coatings.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 8, Yoshida, as modified, teaches the third protective film is an amorphous film containing one of aluminum oxide and aluminum oxynitride (fig.12 #322, [0078] Al2O3).  
With respect to claim 13, Yoshida, as modified, teaches the protective film further includes a reflectance adjusting layer disposed above the third protective film and including at least one dielectric film (fig.12 #324, [0078] Al2O3; each film stated to have protection/reflection function [0043] and would necessarily adjust reflectance to a wavelength of light –note none claimed – via at least Fresnel reflection).  
25WWith respect to claim 14, Yoshida, as modified, teaches the protective film further includes a fourth protective film (fig.12 #323) disposed 68between the third protective film (fig.12 #322) and the reflectance adjusting layer (fig.12 #34), the fourth protective film containing one of nitride and oxynitride (AlN, [0078]).  
With respect to claim 19, Yoshida, as modified, teaches the at least one of the pair of resonator end faces has a reflectance that is one of a maximum value and a minimum value of a reflectance spectrum 5with respect to a wavelength of laser emitted by the nitride semiconductor laser element (6% vs. 95%, [0045]).  
With respect to claim 20, Yoshida teaches an illumination light source module, comprising: the nitride semiconductor laser element according to claim 1 ([0003] states the intended use of the device is with that of an optical media source, display or projector which are each modules).
With respect to claim 21, Yoshida, as modified, teaches the first protective film is an amorphous film containing a nitride (Tange, [0052] e.g. AlN and further teaches the film to generally be a nitride dielectric ([0104], claim 1) thereby not ruling out other materials) while Yoshida specifies the now second film to be AlN ([0078]). Yoshida and Tange do not specify the second protective film contains in major proportions an element different from an element contained in the first protective film in major proportions.  Tange does further specify the lattice constant difference from the film and underlying semiconductor material to be 50% or higher ([0091]) while the material of Yoshida is GaN based ([0037]). Material such as Si3N4 is known in the art to have a lattice constant different from GaN by 50% or more (SiN 7.66, GaN 3.22) and to be used with lasers as coatings. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the laser coating of this known material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and would enable selection of a material with desired refractive index properties to influence the reflectivity of the coatings.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore the Si element in the first layer would be different than the Al element in the second layer.
With respect to claim 22, Yoshida, as modified, teaches the first protective film is an amorphous film containing a nitride (Tange, [0052] e.g. AlN and further teaches the film to generally be a nitride dielectric ([0104], claim 1) thereby not ruling out other materials) while Yoshida specifies the now second film to be AlN ([0078]). Yoshida and Tange do not specify the first protective film is of silicon nitride or silicon oxynitride.  Tange does further specify the lattice constant difference from the film and underlying semiconductor material to be 50% or higher ([0091]) while the material of Yoshida is GaN based ([0037]). Material such as Si3N4 is known in the art to have a lattice constant different from GaN by 50% or more (SiN 7.66, GaN 3.22) and to be used with lasers as coatings. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the laser coating of this known material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and would enable selection of a material with desired refractive index properties to influence the reflectivity of the coatings.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 2-4 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida and Tange in view of Mochida et al. (US 2009/0236630).
15WiwWith respect to claim 2, Yoshida, as modified, teaches the device outlined above, including the second protective film is one of an aluminum nitride film and an aluminum oxynitride film (AlN, [0078]) and which is a polycrystalline structure ([0044]). Yoshida does not teach each of which includes a hexagonal polycrystalline film having a c-axis orientation normal to the at least one of the pair of 20resonator end faces. Mochida teaches a similar laser device (abstract) which makes use of facet coatings (fig.3) and further teaches using a crystalline AlN film which has a c-axis orientation normal to the facet ([0057]), which does not need to be a film directly against the facet ([0081-83]) and which is hexagonal ([0057], note the (0001) makes clear the AlN is hexagonal/wurtzite vs the alternate zinc-blende). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the AlN film of Yoshida to be of the hexagonal type and orientation relative to the facet as outlined by Mochida in order to suppress oxygen arriving at the facet (Mochida, [0057]).
With respect to claims 3 and 4, Yoshida, as modified, teaches the device outlined above, including the AlN crystalline film to be of different crystal forms ([0044]). Yoshida does not specify the one of the aluminum nitride film and the aluminum oxynitride film 25includes a crystal having an orientation different from the c-axis orientation 66OR OR the one of the aluminum nitride film and the aluminum oxynitride film includes an amorphous portion.  It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt and optimize the AlN film of Yoshida to one which includes crystal orientations different from the c-axis OR an amorphous portion as Yoshida has clearly taught the crystalline films to be adaptable to other states ([0044], “monocrystalline, polycrystalline, or a partially crystallized state”) and would allow for flexibility in creating the device (process times/temps; rigidity of crystal form) while still maintaining the film functionality (see MPEP 2144.05 II A).
With respect to claim 15, Yoshida, as modified, teaches the device outlined above, including the fourth protective film (fig.12 #323) is a polycrystalline film ([0044]) containing one of aluminum nitride and aluminum oxynitride (AlN, [0078]). Yoshida does not teach each of which includes a c-axis orientation normal to the at least one of the pair of 20resonator end faces. Mochida teaches a similar laser device (abstract) which makes use of facet coatings (fig.3) and further teaches using a crystalline AlN film which has a c-axis orientation normal to the facet ([0057]), which does not need to be a film directly against the facet ([0081-83]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the AlN film of Yoshida to be of the orientation relative to the facet as outlined by Mochida in order to suppress oxygen arriving at the facet (Mochida, [0057]).

Claims 9-12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida and Tange in view of Kawaguchi et al. (US 2010/0316082).
With respect to claim 9, Yoshida, as modified, teaches the device outlined above, including the films to be formed via sputtering using Ar ([0046, 50]), but does not teach the first protective film and the second protective film each have a noble gas atom concentration less than 1 atomic percent, and 67the third protective film has a noble gas atom concentration greater than or equal to 1 atomic percent and less than 3 atomic percent.  Kawaguchi teaches a similar laser device (abstract) which includes facet coatings (fig.1) that are formed via sputtering ([0011]) and further teaches coatings nearer the facet to have a lower noble gas (Ar) concentration ([0013]) as compared to a higher value farther from the facet ([0014]) with the lower value example of 1% or less ([0025]) and the higher value example of ~1-3% ([0066]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the sputtering formation methods of Kawaguchi in the device of Yoshida to form the 1st/2nd films with an Ar value of less than 1% and the 3rd film to be of 1-3% as demonstrated by Kawaguchi in order to suppress light absorption and suppress oxygen reaching the facet (Kawaguchi, [0013, 14]).
With respect to claim 10, Yoshida, as modified, teaches the device outlined above,  including the films to be formed via sputtering using Ar ([0046, 50]) with the first film being amorphous (via Tange) and the second film being crystalline ([0078]), but does not teach the second protective film has a noble gas atom concentration less than a noble gas atom concentration of the first protective film.  Kawaguchi teaches a similar laser device (abstract) which includes facet coatings (fig.1) that are formed via sputtering ([0011]) and further teaches crystalline coatings to have unwanted absorption when Ar values are too high ([0174]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the sputtering formation methods of Kawaguchi in the device of Yoshida to form the 2nd film with a lower Ar value than the 1st in order to optimize the film formations to suppress light absorption and suppress oxygen reaching the facet via the recognized result effective variable of Ar amount (Kawaguchi, [0013, 14, 174]; see also MPEP 2144.05 II A/B).
With respect to claim 11, Yoshida, as modified, teaches the device outlined above, including the films to be formed via sputtering using Ar ([0046, 50]), but does not teach the first protective film has a noble gas atom concentration less than a noble gas atom concentration of the third protective film.  Kawaguchi teaches a similar laser device (abstract) which includes facet coatings (fig.1) that are formed via sputtering ([0011]) and further teaches coatings nearer the facet to have a lower noble gas (Ar) concentration ([0013]) as compared to a higher value farther from the facet ([0014]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the sputtering formation methods of Kawaguchi in the device of Yoshida to form the 1st film with a lower Ar amount than the 3rd film in order to suppress light absorption and suppress oxygen reaching the facet (Kawaguchi, [0013, 14]).

With respect to claim 12, Yoshida, as modified, teaches the device outlined above, including the films to be formed via sputtering using Ar ([0046, 50]), but does not teach the second protective film has a noble gas atom concentration less than a noble gas atom concentration of the third protective film.  Kawaguchi teaches a similar laser device (abstract) which includes facet coatings (fig.1) that are formed via sputtering ([0011]) and further teaches coatings nearer the facet to have a lower noble gas (Ar) concentration ([0013]) as compared to a higher value farther from the facet ([0014]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the sputtering formation methods of Kawaguchi in the device of Yoshida to form the 2nd film with a lower Ar amount than the 3rd film in order to suppress light absorption and suppress oxygen reaching the facet (Kawaguchi, [0013, 14]).
With respect to claim 16, Yoshida, as modified, teaches the device outlined above, including the fourth film to have a thickness less than 50nm ([0051], AlN films formed of 5-50nm) and is crystalline ([0078]), but does not teach the fourth protective film has a noble gas atom concentration less than 1 atomic percent.  Kawaguchi teaches a similar laser device (abstract) which includes facet coatings (fig.1) that are formed via sputtering ([0011]) and further teaches crystalline coatings to have unwanted absorption when Ar values are too high ([0174]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the sputtering formation methods of Kawaguchi in the device of Yoshida to form the 4th film with a lower Ar value than the 1% in order to optimize the film formations to suppress light absorption and suppress oxygen reaching the facet via the recognized result effective variable of Ar amount (Kawaguchi, [0013, 14, 174]; see also MPEP 2144.05 II A/B).
With respect to claim 18, Yoshida, as modified, teaches the device outlined above, including the films to be formed via sputtering using Ar ([0046, 50]) and the reflectance film to be crystalline ([0078]), but does not specify 25the at least one dielectric film included in the reflectance adjusting layer has a noble gas atom concentration less than 3 atomic percent.  Kawaguchi teaches a similar laser device (abstract) which includes facet coatings (fig.1) that are formed via sputtering ([0011]) and further teaches crystalline coatings to have unwanted absorption when Ar values are too high ([0174]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the sputtering formation methods of Kawaguchi in the device of Yoshida to form the reflectance film with a lower Ar value than the 3% in order to optimize the film formations to suppress light absorption and suppress oxygen reaching the facet via the recognized result effective variable of Ar amount (Kawaguchi, [0013, 14, 174]; see also MPEP 2144.05 II A/B).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 17, building from claims 1, 13 and 14, further requires the dielectric in the reflectance film to be amorphous oxide with a particular noble gas concentration. The embodiment of fig.12 of Yoshida states the reflectance layer is crystalline ([0078]) and does not specify a noble gas amount. The totality of these limitations were not found to be obvious in view of the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following reference is noted as being closely related art and additionally teaches advantages of using the hexagonal system for the coatings:
US-20150124847-A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828